Green, J. (dissenting).
I must dissent. The People cannot rely on attenuation because there was no independent source for the evidence seized and no significant intervening event which could support a conclusion that the evidence was not the product of the illegal activity (People v Rogers, 52 NY2d 527, cert denied 454 US 898). Not only was defendant coercively ordered out of his house, which was surrounded by five police cars and eight police officers, the police also continued their flagrant misconduct by falsely telling the defendant that he had been identified by one of the victims of the liquor store robbery. It cannot be determined, therefore, that the defendant’s confession was so voluntary as to attenuate the causal connection between the illegal arrest and the confession (see, People v Miller, 105 AD2d 1127, 1128; People v Graham, 90 AD2d 198, 202-203). The police exploited the illegal detention in such a way that it must be said the confession was a result of the detention.
Furthermore, if the police had first obtained an arrest warrant, defendant’s right to counsel would have attached and the police would have been precluded from questioning the defendant in efforts to obtain the confession (People v Samuels, 49 NY2d 218). The failure to obtain a warrant placed the defendant in a significantly different position than if one had been properly obtained (see, People v Figueroa, 122 Misc 2d 631; Bellacosa, Practice Commentary, McKinney’s Cons Laws of NY, Book 11 A, CPL 120.10, pp 111-112). Thus, because of the Samuels rule, there was direct and palpable causal con*714nection between the illegality of the arrest, i.e., failure to obtain a warrant, and the confession which could not be attenuated by the mere passage of time.
The confession, fingerprints and weapon were all obtained as a result of unlawful police activity and must be suppressed (Payton v New York, 445 US 573; Dunaway v New York, 442 US 200, 218), and matter remitted for a new trial. (Appeal from judgment of Supreme Court, Monroe County, Boomer, J. —murder, second degree, and other offenses.) Present — Hancock, Jr., J. P., Callahan, Denman, Green and Schnepp, JJ.